UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-1805


WEI YOU WU,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    March 29, 2010                 Decided:   May 6, 2010


Before MICHAEL, * GREGORY, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Wendy Tso, LAW OFFICE OF WENDY TSO, P.C., New York, New York,
for Petitioner. Tony West, Assistant Attorney General, Mary Jane
Candaux, Assistant Director, Aimee J. Frederickson, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.




     *
       Judge Michael was a member of the original panel but did
not participate in this decision.    This opinion is filed by a
quorum of the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Wei You Wu, a native and citizen of China, petitions

for   review    of    an    order    of    the   Board   of   Immigration    Appeals

(Board)     dismissing       his     appeal      of    the    Immigration    Judge’s

decision denying his motion to reopen.                       We have reviewed the

administrative record and find no abuse of discretion in the

denial of relief on Wu’s motion.                      See 8 C.F.R. §§ 1003.2(a),

1003.23(b)(1)        (2009).        We    accordingly     deny   the   petition    for

review for the reasons stated by the Board.                        See In re: Wu

(B.I.A. June 22, 2009).             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before      the   court     and   argument     would    not   aid   the

decisional process.

                                                                   PETITION DENIED




                                             3